DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (20050154277).  Tang et al. teach of a wireless capsule that is ingestible into the human body and method of investigating a tissue of a patient [0040] for detecting cancerous tissue [0054, 0055] that includes a capsule body [0042], light sources or color LEDs or lasers [0078] to generate near-infrared light that elicits a fluorescence response from tissue of a patient [0077, 0088].  Tang et al. teach of the use of detection module in the capsule body comprising a photodetector comprising one or more photodiodes and one or more photomultipliers configured to detect photons resulting from the fluorescence response (claim 9, [0054]).  Tang et al. teach of detecting cancerous tissue and distinguishing from non-cancerous tissue where the fluorescence spectra of normal tissue was found to be quite different from that of cancerous tissue [0055].  Tang et al. teach of the use of laser diode or tunable diode lasers (claims 6, 7).  Tang et al. teach of a pulsed illumination source (clam 28).  Tang et al. teach of light source being configured to generate near-infrared light that elicits a fluorescence response from tissue of the patient treated with indocyanine green as a fluorescent agent [table 3, 0094].  Tang et al. do not teach of all the elements in a single embodiment.  It would have therefore been obvious to .  
Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. in view of Subramaniam et al. (20120022338).  Tang et al. teach of the use of lasers but do not explicitly teach of the use of incorporating continuous wave laser and pulsed laser inside the capsule body.  In a similar field of endeavor Subramaniam et al. teach of a wireless transesophageal pill endoscope that includes light source such as a mircrochip laser, a pulsed laser diode, a modulated continuous-wave laser diode [0053, 0054].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Subramaniam et al. to modify Tang et al. to provide more effective illumination of tissue and better view of tissue for better diagnostics [0053, Subramaniam].  
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. in view of Daghighian et al. (20100198061).  Tang et al. teach of the photomulitipliers as part of the capsule body (claim 9) but do not explicitly teach of silicon photomultipliers located at different points in the capsule body.  In a similar field of endeavor Daghighian et al. teach of the use of an array of 4 by 4 silicon photomultiplier devices [0112] incorporated at different points including the front and rear surfaces of the enclosed body (claim 1).  Daghighian et al. teach of a capsular body [0098].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Daghighian et al. to modify Tang et al. to provide a safe, highly sensitive, and compact probes or cameras for use for locating radiation labeled sites within the body and more accurate diagnostics and removal or detected cancer cells [0002, Daghighian].
Claims 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. in view of Finkelstein (20190015038).  Tang et al. teach of communication and transmitting information modules [0046, claim 1] to transmit fluorescence data of the intensity of fluorescence response [0050, 0051, 0054, 0088, 0094].  Tang et al. teach of a device configured to receive the fluorescence lifetime data in a .  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793